Citation Nr: 0810819	
Decision Date: 04/02/08    Archive Date: 04/14/08

DOCKET NO.  05-28 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for type II diabetes mellitus (diabetes).

2.  Entitlement to service connection for skin growths on the 
body and head (skin growths) as a result of exposure to 
herbicides.

3.  Entitlement to service connection for a right adrenal 
gland adenoma as a result of exposure to herbicides (also 
claimed as secondary to post-traumatic stress disorder 
(PTSD)).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied the veteran's 
claims for service connection at issue in this appeal, and 
granted an initial 20 percent rating for service-connected 
diabetes.

The appeals for service connection for skin growths and an 
adrenal gland adenoma are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center, in Washington, DC.


FINDINGS OF FACT

1.  The evidence shows that the veteran is on a restricted 
diet and is prescribed an oral hypoglycemic agent, but his 
activities are not restricted and he does not require 
insulin.

2.  The veteran does not have peripheral neuropathy, diabetic 
retinopathy, or other compensable complications of diabetes.




CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for diabetes mellitus have not been met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 4.120, Diagnostic Code 7913 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to an initial rating 
in excess of 20 percent for diabetes.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the veteran and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the veteran of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the veteran is 
expected to provide; and (4) must ask the veteran to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in April 2004 that fully addressed 
all four notice elements and was sent prior to the initial 
AOJ decision in this matter.  The letter informed the veteran 
of what evidence was required to substantiate the claim and 
of the veteran's and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit any medical 
reports he had and any evidence not in the possession of the 
Federal government.  In essence, he was asked to submit any 
evidence in his possession.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the veteran with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran received notice regarding disability 
evaluations and effective dates in March 2006.  The veteran 
is challenging the initial evaluation and effective date 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

In addition, the duty to assist the veteran to develop the 
claim is fulfilled.  VA has a duty to assist the veteran in 
the development of the claim.  This duty includes assisting 
the veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records and private treatment records.  The veteran submitted 
lay statements and private treatment records.  The veteran 
was afforded a VA medical examination in August 2004.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The record establishes the veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claim.  
See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  All 
requirements of the duty to notify the veteran and the duty 
to assist the veteran are met.

Initial Evaluation for Diabetes

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  The 
Board attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his or her 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21.  Therefore, the Board has 
considered the potential application of various other 
provisions of the regulations governing VA benefits, whether 
or not they were raised by the veteran, as well as the entire 
history of the veteran's disability in reaching its decision.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In an appeal from an initial rating, such as this one, the 
Board must consider the medical evidence during the entire 
period since the veteran's claim was first filed.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

Throughout the rating period on appeal, the veteran is 
assigned a 20 percent evaluation for his diabetes, pursuant 
to Diagnostic Code 7913.  That code provides a 20 percent 
rating where the evidence demonstrates that the disability 
requires insulin and restricted diet, or; oral hypoglycemic 
agent and a restricted diet.  In order to establish 
entitlement to a 40 percent evaluation, the evidence must 
show that the disability requires insulin, restricted diet 
and regulation of activities.  (Emphasis added.)

The medical evidence shows that the veteran is on a 
restricted diet.  He reported at his August 2004 VA 
examination that his activities were not restricted.  He is 
prescribed Metformin, an oral hypoglycemic agent, but does 
not require insulin.  The Board has considered the veteran's 
statement that following a restricted diet has a major impact 
on his life.  While sympathetic to this statement, the Board 
finds that a 20 percent rating most accurately reflects the 
level of the veteran's disability because a restriction of 
activities has not been prescribed by a physician and he does 
not require insulin, thus falling short of the requirements 
spelled out under diagnostic code 7913.  

The Board has also considered whether a separate evaluation 
for any compensable complication of the veteran's service-
connected diabetes is warranted here pursuant to Note (1) 
following Diagnostic Code 7913.  That note instructs the 
rater to evaluate compensable complications of diabetes 
separately unless they are part of the criteria used to 
support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under Diagnostic Code 7913.  At the August 2004 VA 
examination, the examiner noted that the veteran did not have 
vision problems or peripheral neuropathy.  The examiner 
opined that the veteran's other medical problems were 
unrelated to diabetes.  Eye examinations to check for the 
complications of diabetes were performed in July 2004 and 
July 2005.  He was not found to have any eye complications 
related to diabetes.  A separate evaluation for compensable 
complications is not warranted.

The preponderance of the evidence is against the veteran's 
claim for a higher initial rating.  Because the evidence is 
not in equipoise, the provisions of 38 U.S.C.A. § 5107(b) 
regarding reasonable doubt are not applicable to warrant a 
more favorable result.  Therefore, the claim for a rating in 
excess of 20 percent cannot be granted.


ORDER

The appeal for an initial rating in excess of 20 percent is 
denied.


REMAND

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam during the Vietnam era will be considered to have 
been incurred in service.  38 U.S.C.A. § 1116(a)(1).

The veteran contends that he has skin growths on his head and 
body which are the result of herbicide exposure.  At an 
August 2004 VA examination for diabetes, the veteran was 
noted to have some actinic keratosis on his abdomen.  The 
veteran has not been afforded a VA examination for this 
claim, though one is needed.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006) (VA must provide a medical examination 
when it is necessary to decide the claim).

The veteran contends that a right adrenal gland adenoma is 
due either to herbicide exposure or is secondary to PTSD.  
The veteran has not been afforded a VA examination for this 
claim, though one is needed.  See McLendon v. Nicholson, 
supra.  He should also be notified of the evidence necessary 
to support a claim of secondary service connection.

Accordingly, the case is REMANDED for the following action:

1.  Additional VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must be provided to the 
veteran, including a description of the 
provisions of the VCAA, notice of the 
evidence required to substantiate the 
claim, and notice of the veteran's 
responsibilities and VA's 
responsibilities in developing the 
evidence, including what evidence the 
veteran is responsible to obtain and 
what evidence VA will obtain, and a 
request that the veteran provide any 
evidence in his possession that 
pertains to the claim in accordance 
with 38 C.F.R. § 3.159(b)(1). 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002 & Supp. 2007).  

In particular, the notice should advise 
the veteran as to the evidence required 
to support a claim of secondary service 
connection for a right adrenal gland 
adenoma.

2.  The veteran should be afforded the 
opportunity to identify any additional 
relevant evidence which is not yet of 
record.

3.  When the above development is 
completed and any available evidence 
identified by the appellant is 
obtained, the entire claims file must 
be made available to the VA 
examiner(s).  Pertinent documents 
should be reviewed.

Skin growths.  The examiner should 
conduct a complete history and physical 
and assign all appropriate diagnoses.  
If there is a current diagnosis of a 
skin disorder, the examiner should 
state whether the skin disorder is at 
least as likely as not related to the 
veteran's service, including herbicide 
exposure in service.

Right adrenal gland adenoma.  After any 
necessary diagnostic tests are 
conducted and reviewed, the examiner 
should conduct a complete history and 
physical and assign all appropriate 
diagnoses.  The examiner should state 
(a) whether the right adrenal adenoma 
is at least as likely as not related to 
the veteran's service, including 
herbicide exposure in service and (b) 
whether the right adrenal adenoma is at 
least as likely as not secondary to 
PTSD.

4.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claims should be 
readjudicated.  If the claims remain 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


